DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al. (2005/0103219) in view of Kotsonis et al. (2017/0074630) in view of Lownds et al. (2008/0282925) and further in view of Aarre et al. (2007/0247972).
In reference to claim 10, McClure discloses a method of operating a blasting system which includes a plurality of boreholes, comprising:
loading explosive into each of the plurality of boreholes (figure 1, explosives 16, boreholes 14);
loading one of a plurality of detonators into each borehole (figure 1, detonators 13);
assigning, with a controller, to each detonator a detonator identity number (paragraph 53, “assigned…to a detonator”);
determining, with the controller, for each borehole positional information (figure 1; paragraph 55);
collecting data, in a mobile device, relating to the borehole and/or detonator  and storing the information collected in a memory of a detonator (paragraphs 17, 19, 34, 40, 41, 43, 45, 71); subsequently to storing the information, at each detonator,
correlating, i.e., associating, with the mobile device, the detonator ID number and the borehole positional information with information retrieved from the stored, i.e., programmed, information and presenting said retrieved information to a mobile device (figures 1-3 and 6 and descriptions thereof);
assessing parameters which could have an effect on the blasting process (at least paragraph 21).
Thus, McClure discloses the claimed invention, except for (1) the data representing one or more environmental conditions as claimed and (2) once the detonator(s) has been fired, obtaining seismic information generated by the explosion and carrying out an evaluation process with the controller to correlate the data representing the one or more environmental conditions with the obtained seismic information generated by the explosion, and (3) wherein the evaluation process determines whether the one or more environmental conditions had any effect on the seismic information.

Similarly, Kotsonis teaches that it is known to collect and store blasting information/data in a mobile device, much like that of McClure, the blasting information/data being transmitted to the mobile device by a detonator. Further, Kotsonis explicitly discloses that environmental data, e.g., temperature, humidity, etc., representative of the conditions to which a detonator is exposed, may be amongst the blasting information/data that is collected and stored by the mobile device (paragraphs 5, 30-31, 58, and 68). Further, it is within the knowledge-base of those having ordinary skill in the art that such environmental data is useful for the selection and programming of detonator delay times (those having ordinary skill in the art know that environmental conditions, e.g., temperature, humidity, etc., directly affect delay times; in general, such environmental data is known to be useful in blasting operations, and the collection of such data is routine). Thus, it would have been obvious to a person of ordinary skill in the art to have at least some of the collected/stored blasting information/data, of McClure, as environmental data representative of the conditions to which a detonator is exposed, in order to aid in the selection and programming of a delay time for said 
Regarding (2), Lownds teaches that it is known to obtain seismic information generated by an explosion, subsequent to the firing of downhole detonators, and to carry out an evaluation process with a controller, e.g., a computer, to correlate blasting information/data representing one or more environmental conditions with the obtained seismic information generated by the explosion, in order to provide seismic prospecting or surveying of an area (paragraphs 5, 48-53, and 101; also paragraph 103, “Computer-based resolution”; paragraph 103, lines 23-41, makes clear that the obtained seismic data, i.e., “The resulting data,” is correlated with respect to a plurality of variables, e.g., “prevailing conditions” and “delay times,” where “delay times…depend upon prevailing conditions…”). Further, a person of ordinary skill in the art knows that “prevailing conditions” encompasses environmental conditions. Thus, it would have been obvious to a person of ordinary skill in the art to provide a step to the method, made obvious by McClure and Kotsonis, of obtaining seismic information generated by an explosion subsequent to the firing of downhole detonators and to carry out an evaluation process with the controller to correlate blasting information/data representing one or more environmental conditions with the obtained seismic information generated by the explosion, in order to provide seismic prospecting or surveying of an area.
Regarding (3), it is noted that Lownds does not provide much detail as to the seismic survey methodology or analysis of the seismic data. Lownds does disclose that the seismic data is analyzed with analysis tools and the computer-based resolution and comparison of the total raw seismic data, via well-known algorithms, is carried out 
Aarre teaches that it is known to improve seismic survey results by utilizing a time-lapse seismic survey methodology, where multiple seismic surveys are performed in the same area at different times, e.g., months apart (paragraphs 7 and 9). Further, Aarre teaches that one purpose of a time-lapse seismic survey may be to monitor changes in the seismic data signals that may be related to detectable changes in geological properties, such as temperature (paragraph 9). Thus, Aarre teaches that it is known to utilize an evaluation process to determine whether one or more environmental conditions (temperature) had any effect on the seismic data collected during the seismic survey, in order to provide a greater depth of information regarding a site (a better “picture” of subterranean layers and structures). As such, it would have been obvious to a person of ordinary skill in the art to carry out the seismic surveying, broadly discussed by Lownds, via a time-lapse seismic survey methodology, as taught by Aarre, in order to monitor changes in the seismic data signals that may be related to detectable changes in geological properties, such as temperature, i.e., to utilize an evaluation process to determine whether one or more environmental conditions (temperature) had any effect on the seismic data collected during the seismic survey, in order to provide a greater 
In reference to claim 11, McClure in view of Kotsonis and further in view of Lownds and further in view of Aarre makes obvious the claimed invention (McClure, paragraphs 53, 54, 70, 71, and 75).
In reference claims 12 and 13, McClure in view of Kotsonis and further in view of Lownds and further in view of Aarre makes obvious the claimed invention, as set forth above (McClure, paragraphs 53, 54, 70, 71, and 75; McClure discloses collecting blasting information on surface when the detonator is tagged, and is loaded into the detonator; Kotsonis teaches that blasting information may be environmental data, as set forth above).
In reference to claim 14, McClure in view of Kotsonis and further in view of Lownds and further in view of Aarre makes obvious the claimed invention, as set forth above.

Response to Arguments
Applicant's arguments filed September 16, 2021, have been fully considered but they are not persuasive. Specifically, Applicant argues that Lownds fails to teach carrying out an evaluation process with the controller to correlate the data representing the one or more environmental conditions with the obtained seismic information generated by the explosion. The examiner respectfully disagrees. Lownds teaches that environmental conditions can be used to adjust delay times prior to an explosion, as noted by Applicant. However, Lownds also teaches that a series of seismic tests can be .
Applicant’s arguments with respect to the limitation newly added to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Thus, the instant rejection clearly renders obvious each and every limitation of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641